      Case 2:19-cv-22234-ES-MAH Document 38 Filed 05/15/20 Page 1 of 1 PageID: 1144




      May 14, 2020                                                   Anthony P. La Rocco
                                                                     Anthony.larocco@klgates.com

                                                                     T 973 848 4014
      Via ECF                                                        F 973 848 4001


      William T. Walsh, Clerk of Court
      United States District Court
         for the District of New Jersey
      Martin Luther King Building & U.S.
      Courthouse
      50 Walnut Street Room 4015
      Newark, NJ 07101

      Re: IJKG, LLC et al. v. United Healthcare Services, Inc. et al.
          Case No. 19-cv-22234-ES-MAH

      Dear Mr. Walsh:

      This firm represents Plaintiffs in the above-referenced matter. On May 6, 2020, Defendants
      Cigna Health and Life Insurance Company and Connecticut General Life Insurance Company
      filed a dispositive motion seeking dismissal of Plaintiffs’ Complaint, pursuant to Fed. R. Civ. P.
      12(b)(6). That motion is currently returnable June 1, 2020, with opposition papers due May 18,
      2020, and reply papers due May 26, 2020.

      Pursuant to Local Civil Rule 7.1(d)(5), Plaintiff respectfully requests an automatic extension of
      the return date for the motion to the next available motion day, June 15, 2020. With the
      requested extension, opposition papers will now be due June 1, 2020, and reply papers will be
      due June 8, 2020.

      We thank the Court for its consideration of this request.

      Respectfully submitted,
                                                                  SO ORDERED
      /s/ Anthony P. La Rocco                                     /s Michael A. Hammer
                                                                  United States Magistrate Judge
      Anthony P. La Rocco                                         May 15, 2020
      cc: All counsel of record (via ECF)




K&L GATES LLP
ONE NEWARK CENTER TENTH FLOOR NEWARK              NJ 07102
T +1 973 848 4000 F +1 973 848 4001 klgates.com
      305434585 v1.docx                                                                            05/14/2020
